EASTERN       MICHIGAN


                                     X




                     CYRIL

                     MARTIN

                     HUDECHEK




                                 1       7   7   9




      18-32728-dof   Doc 1    Filed 11/28/18     Entered 11/28/18 10:21:36   Page 1 of 27
 CYRIL   MARTIN               HUDECHEK




                  X




                  100 ORNDORF DRIVE



                  Apt. 2400


                  BRIGHTON                      MI   48116


                  LIVINGSTON




                  X




18-32728-dof   Doc 1           Filed 11/28/18    Entered 11/28/18 10:21:36   Page 2 of 27
 CYRIL   MARTIN        HUDECHEK




                  X




                  X




                  X




                  X




                  X

                       X




18-32728-dof   Doc 1    Filed 11/28/18   Entered 11/28/18 10:21:36   Page 3 of 27
 CYRIL   MARTIN        HUDECHEK




                  X

                       HUDECHEK FINANCIAL INC


                       Out of Business




                       X




                  X




                  X




18-32728-dof   Doc 1       Filed 11/28/18   Entered 11/28/18 10:21:36   Page 4 of 27
 CYRIL   MARTIN        HUDECHEK




                  X




18-32728-dof   Doc 1    Filed 11/28/18   Entered 11/28/18 10:21:36   Page 5 of 27
 CYRIL   MARTIN              HUDECHEK




                      X




                  X

                            X




                  X




                  X




                  X




                          /s/ Cyril Hudechek


                                    11/28/2018




18-32728-dof   Doc 1            Filed 11/28/18   Entered 11/28/18 10:21:36   Page 6 of 27
 CYRIL   MARTIN        HUDECHEK




                  /s/ Jerome A. Weinstein                                    11/28/2018




                  Jerome A. Weinstein




                  30300 Northwestern Hwy Suite 316




                  Farmington Hills                               MI           48334




                                 248 932 3500



                                                                MI




18-32728-dof   Doc 1    Filed 11/28/18           Entered 11/28/18 10:21:36    Page 7 of 27
 CYRIL   MARTIN        HUDECHEK




                  X




                  X


                  X




                       /s/ Cyril Hudecheck


                               11/28/2018




18-32728-dof   Doc 1    Filed 11/28/18       Entered 11/28/18 10:21:36   Page 8 of 27
 CYRIL           MARTIN            HUDECHEK




               EASTERN                    MICHIGAN




                                                                             0.00


                                                                             18,500.00


                                                                             18,500.00




                                                                             27,000.00



                                                                             3,500.00


                                                                             17,856.00


                                                                             48,356.00




                                                                             784.00



                                                                             755.00




18-32728-dof   Doc 1     Filed 11/28/18    Entered 11/28/18 10:21:36   Page 9 of 27
     CYRIL   MARTIN        HUDECHEK




X




X




                                                                                0.00




                                                             0.00


                                                             3,500.00


                                                             0.00


                                                             0.00


                                                             0.00


                                                             0.00


                                                             3,500.00




    18-32728-dof   Doc 1    Filed 11/28/18   Entered 11/28/18 10:21:36   Page 10 of 27
         CYRIL             MARTIN           HUDECHEK




                          EASTERN                    MICHIGAN




X




    /s/ Cyril Hudecheck



       11/28/2018




       18-32728-dof       Doc 1     Filed 11/28/18     Entered 11/28/18 10:21:36   Page 11 of 27
       CYRIL                 MARTIN            HUDECHEK




                             EASTERN                MICHIGAN




X




                                                                                522(d)(2)
           Motor Vehicle               12000          X   3675.00


               3


           Household Goods                                                      522(d)(3)
                                       1500           X   1500

               6

                                                                                522(d)(3)
           Electronics                 1500           X   1500

               7




X




                                                                                                  2

    18-32728-dof         Doc 1    Filed 11/28/18    Entered 11/28/18 10:21:36     Page 12 of 27
  CYRIL          MARTIN       HUDECHEK




                                                                           522(d)(3)
          CLOTHING                               X   1000.
          11

                                                                           522(d)(1); 522(d)(5)
          Cash                    200            X   200

          16


                                                                           522(d)(1); 522(d)(5)
          Checking                200            X   200

          17.1


                                                                           522(d)(1); 522(d)(5), 522(d)(1); 522(d)(5)
          Savings                 100            X   100
          17.2

                                                                           522(d)(1); 522(d)(5), 522(d)(1); 522(d)(5)
          Tax Refunds 2018        1000           X   1000

          36




                                                                                                     2      2


18-32728-dof          Doc 1   Filed 11/28/18   Entered 11/28/18 10:21:36     Page 13 of 27
               CYRIL           MARTIN               HUDECHEK




                            EASTERN                       MICHIGAN




X




    Wells Fargo                                                           27000          12000         15000

                                    2009 Escalade
    POB 1697




    Winterville        NC   28590



X                                     X




                                                                           27,000.00


                                                                                                         1

           18-32728-dof     Doc 1     Filed 11/28/18      Entered 11/28/18 10:21:36    Page 14 of 27
                 CYRIL                MARTIN            HUDECHEK




                                       EASTERN                MICHIGAN




X




    State of Michigan Treasury                                            1   7    7   9   2,500.00   2,500.00   0

    POB 77437                                                            Various


    Detroit                      MI    48277-0437


X



                                                    X




    Internal Revenue Service                                              1   7    7   9   1,000.00   1,000.00
                                                                         Various
    POB 9019


    Holtsville                   NY    11742-9019



X


                                                    X




                                                                                                                     16

        18-32728-dof             Doc 1     Filed 11/28/18   Entered 11/28/18 10:21:36          Page 15 of 27
            CYRIL         MARTIN             HUDECHEK




X




    Advanced Call Center (JCPenny)                                                            6    1    5    0
                                                                                                                        540.00
                                                                                              various
    POB 9091

    Gray                                    TN         37615-9091




X                                                                   X           credit purchase


                                                                                                                        189.00
    Allied Interstate - Walmart
                                                                                              various
    POB 361445

    Columbus                                OH         432368




                                                                    X           credit purchase



    Allied Interstate - J C Penny                                                             2    6    6    9          1,900.00
                                                                                              various
    POB 361445

    Columbus                                OH         43268




                                                                    X           credit purchases




                                                                                                                                   2   16

       18-32728-dof                 Doc 1        Filed 11/28/18     Entered 11/28/18 10:21:36               Page 16 of 27
           CYRIL         MARTIN            HUDECHEK




                                                                                                5   6   4   3           968.00
    Ann Arbor Smiles
                                                                                                2017
    2365 S. Huron Parkway

    Ann Arbor                             MI         48104




                                                                    X         dental provider
X




                                                                                                3   5   5   8           2,400.00
    ARS National Services - Capital One
                                                                                                2016
    POB 469046

    Escondido                             CA         92046-9046




                                                                    X         credit purchase




                                                                                                                        642.00
                                                                                                6   1   2   9
    A T and T
                                                                                                2016
    POB 6416

    Carol Stream                          IL         60197-6416




                                                                                                                            3      16

      18-32728-dof             Doc 1           Filed 11/28/18     Entered 11/28/18 10:21:36             Page 17 of 27
          CYRIL      MARTIN               HUDECHEK




Brett Borland Attorney f/b/o Yorkshire Place Apts                                                                  1,746.00

                                                                                           2016
POB 312057

Atlanta                                  GA         31131




                                                              X         rental contract




Joel Cardis Attorney f/b/o Ledford and Associates                                                                  1,038.00

                                                                                           2016
2006 Swede Rd, Ste 100

E. Norriton                              PA 19401




                                                              X         creidt purchase




                                                                                                                   1,000.00
                                                                                           7   8   8   6
Cavalry - Synchrony Bank - Care Credit
                                                                                           2016
POB 520

Valhalla                                 NY         10595




                                                              X         credit purchases




                                                                                                                       4      16

   18-32728-dof              Doc 1         Filed 11/28/18   Entered 11/28/18 10:21:36              Page 18 of 27
       CYRIL         MARTIN             HUDECHEK




Capital One                                                                                                    2,005.00

POB 6492

Carol Stream                           IL         60197-6492




Arbor Professional Solutions                                                                                   75.00

                                                                                        2016
2090 S. Main St

Ann Arbor                              MI         48103




                                                                                                               642.00
Credence Resource Mgt
                                                                                        2016
POB 2390

Southgate                              MI         48195-4390




                                                                 X         collection




                                                                                                                   5      16

   18-32728-dof                Doc 1        Filed 11/28/18     Entered 11/28/18 10:21:36       Page 19 of 27
  CYRIL   MARTIN       HUDECHEK




                                                       0.00


                                                       3,500.00


                                                       0.00


                                                       0.00




                                                       3,500.00




                                                       0.00


                                                       0.00

                                                       0.00


                                                       17,856.00



                                                       17,856.00




                                                                                    16   16

18-32728-dof   Doc 1   Filed 11/28/18   Entered 11/28/18 10:21:36   Page 20 of 27
       CYRIL          MARTIN         HUDECHEK




                     EASTERN                MICHIGAN




X




    18-32728-dof   Doc 1   Filed 11/28/18   Entered 11/28/18 10:21:36   Page 21 of 27
       CYRIL          MARTIN         HUDECHEK




                    EASTERN                 MICHIGAN




X




    18-32728-dof   Doc 1   Filed 11/28/18   Entered 11/28/18 10:21:36   Page 22 of 27
   CYRIL       MARTIN             HUDECHEK




                EASTERN                       MICHIGAN




                                    X


                                   Disabled




                                                         0.00             0.00




18-32728-dof   Doc 1    Filed 11/28/18        Entered 11/28/18 10:21:36     Page 23 of 27
     CYRIL   MARTIN        HUDECHEK




                                                       0.00             0.00




                                                       0.00             0.00

                                                       0.00             0.00




                                                                        Disability Income

                                                       784.00



                                                       784.00           0.00


                                                       784.00           0.00                784.00




                                                                                            784.00




X




    18-32728-dof   Doc 1   Filed 11/28/18   Entered 11/28/18 10:21:36     Page 24 of 27
      CYRIL          MARTIN          HUDECHEK




                    EASTERN                 MICHIGAN




X




                     X




                     X




    18-32728-dof   Doc 1   Filed 11/28/18   Entered 11/28/18 10:21:36   Page 25 of 27
 CYRIL   MARTIN        HUDECHEK




                                                                     65.00



                                                                     200.00



                                                                     40.00


                                                                     100.00

                                                                     100.00




                                                                     150.00
                                                                     100.00




18-32728-dof   Doc 1    Filed 11/28/18   Entered 11/28/18 10:21:36   Page 26 of 27
     CYRIL    MARTIN       HUDECHEK




                                                                        755.00



                                                                        755.00




                                                                        784.00


                                                                        755.00


                                                                        29.00




X




    18-32728-dof   Doc 1   Filed 11/28/18   Entered 11/28/18 10:21:36   Page 27 of 27
